Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 09, 2021 has been entered.
 
Response to Amendment
2.	Claim 1 has been amended, claims 2, 17, 18, 31, 33, 34, 43 and 47 canceled and claim 48 added as requested in the amendment filed on July 08, 2021. Following the amendment, claims 1, 29, 46 and 48 are pending in the instant application.
3.	Claims 1, 29, 46 and 48 are under examination in the instant office action.
4.	Any objection or rejection of record, which is not expressly repeated in this action has been overcome by Applicant’s response and withdrawn.

Claim Objections
5.	The use of the term Immunocal, which is a trade name or a mark used in commerce, has been noted in this application, claim 48. The term should be accompanied by the generic terminology.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


6.	Claims 1, 29, 46 and 48 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
7.	Claim 1 is vague and ambiguous for reciting limitations “subject exhibiting cognitive defects in memory by a spatial learning or memory test” and “to improve memory in the subject in the spatial learning and memory test”. The metes and bounds of the limitations cannot be determined from the claim or the specification as filed. Applicant is advised to rewrite the claims to better express claimed subject matter.
8.	Claims 29, 46 and 48 are indefinite for being dependent from indefinite claim.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


9.	Claim(s) 1 and 29 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent 8,017,147, 2011. See reasons of record as applied to claims 7, 11 and 12 in section 16 of Paper mailed on August 13, 2021.
By broadest reasonable interpretation and consistent with the specification as filed, claims 1 and 29 encompass administration of whey protein isolate and/or whey protein concentrate to a subject exhibiting cognitive defects in memory. The cited art, US Patent 8,017,147, teaches administration of whey protein isolate (whey powder) to subjects with Alzheimer’s disease, see abstract, Example 1 at c. 5, and the whole document. By broadest reasonable interpretation, the subject with Alzheimer’s disease meets the limitation of “a subject exhibiting cognitive defects in memory”. Note that the ‘147 patent teaches administration of whey protein as an ingredient of a mixture; however, because the instant claims use open language “comprising”, the composition of claims 1 and 29  is not limited to whey protein only. Thus, the ‘147 patent fully meets the limitations of the instant claims.
See Ex parte Novitski, 26 USPQ2d 1389 (Bd. Pat. App. & Inter. 1993), for example. In the instant case, administration of whey protein isolate and/or concentrate to those suffering from cognitive defects in memory, Alzheimer’s patients as in ‘147 patent, is reasonably expected to produce the same results, which is increasing levels of reelin in the entorhinal cortex of brain of the subject under treatment, absent evidence to the contrary.
10.	Claim(s) 1 and 29 are further rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent publication 2013/0209580. 
By broadest reasonable interpretation and consistent with the specification as filed, claims 1 and 29 encompass administration of whey protein isolate and or whey protein concentrate to a subject exhibiting cognitive defects in memory. The cited art, US Patent publication 2013/0209580, teaches administration of whey protein isolate (whey powder) to subjects with Alzheimer’s disease, see abstract, brief summary, and the whole document. By broadest reasonable interpretation, the subjects with Alzheimer’s disease meet the limitation of “a subject exhibiting cognitive defects in memory”. Note that the ‘580 patent publication teaches administration of whey protein as an ingredient of a mixture; however, because the instant claims use open language “comprising”, the composition of claims 1 and 29  is not limited to whey protein only. Thus, the ‘580 patent publication fully meets the limitations of the instant claims.
	Under the principle of inherency, if the prior art necessary functions in accordance with the claim limitations, it anticipates. The result of the same procedure by using the same product is reasonably expected to be same.  See Ex parte Novitski, 26 USPQ2d 1389 (Bd. Pat. App. & Inter. 1993), for example. In the instant case, administration of whey protein isolate and/or .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly 
11.	Claim 46 and 48 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 8,017,147, 2011 in view of US Patent publication 2013/0209580.
Claim 1 encompasses administration of whey protein isolate and or whey protein concentrate to a subject exhibiting cognitive defects in memory. Dependent claims 46 and 48 limit the subject matter of claim 1 to undenatured whey protein isolate or whey protein concentrate and to Immunocal®. The cited prior art of record fully teaches administration of whey protein isolate or concentrate to those exhibiting cognitive defects in memory, see sections 9 and 10 earlier. The art does not specify whether the whey protein is administered in its denatured or undenatured state or as a commercially available supplement Immunocal.
It would have been obvious to a person of ordinary skill in the art at the time of filing of the instant patent application to pursue any of the available options in obtaining different forms of whey protein isolate and/or concentrate to administer it to a subject in need. One of ordinary skill in the art would have been motivate to do so because the combined knowledge in the art fully discloses the clinical benefit of the product, and substituting one form of the product for another would be fully within the grasp of an ordinary practitioner. This makes the invention of claims 46 and 48 obvious over the cited prior art of record.

Conclusion
12.	No claim is allowed.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on (571)272-0911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OLGA N CHERNYSHEV/            Primary Examiner, Art Unit 1649                                                                                                                                                                                            
December 2, 2021